UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1700



CHARLES WILLIAM LEVY,

                                               Plaintiff - Appellant,

           versus


REITA M.     RICHMOND;   UNITED   STATES   POSTAL
SERVICE,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-05-615-1)


Submitted:   September 29, 2005             Decided:   October 5, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles William Levy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Charles William Levy appeals the district court’s order

dismissing his civil action as frivolous, pursuant to 28 U.S.C.

§ 1915(e)(2)(B) (2000).   Our review of the record and the district

court’s opinion discloses no reversible error.     Accordingly, we

affirm for the reasons stated by the district court.   See Levy v.

Richmond, No. CA-05-615-1 (E.D. Va. filed June 17, 2005 & entered

June 20, 2005).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -